Citation Nr: 1207802	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to equitable relief.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION


The Veteran served on active duty from April 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, that there was no basis for the relief requested.

The Travel Board Hearing the Veteran requested was scheduled for November 15, 2011.  The Veteran failed to appear for his scheduled hearing, and the claims file reflects no evidence that he requested the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.    See 38 C.F.R. § 20.702 (2011).


FINDINGS OF FACT

1.  The Veteran receives compensation for service-connected disability, including a total disability evaluation on the basis of individual unemployability.

2.  VA ceased payment to the Veteran in October 2007 due to an erroneous report of the Veteran's death.  Upon correction of the error, VA remitted all payments, then current and past due, to the Veteran.

3.  The Veteran claims that he incurred expenses secondary to nonsufficient fund checks, late fees and loans for which he has asked VA for reimbursement.

4.  There is no legal authority to award extra compensation for expenses related to the Veteran not receiving compensation in a more timely manner, and the authority to grant the relief the Veteran seeks is vested solely with the Secretary, VA.


CONCLUSION OF LAW

The Board does not have jurisdiction to determine whether a claimant should receive equitable relief.  38 U.S.C.A. § 503, 511a, 7104 (a)(c) (West 1991); 38 C.F.R. § 2.7 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for expenses he incurred for nonsufficient funds checks he wrote due to an erroneous cessation of his VA disability compensation.  There is no legal authority for awarding compensation for the Veteran's claimed expenses and only the VA Secretary is authorized to grant equitable relief.  38 U.S.C.A. § 503(a).

The Appellant's essential argument is that he should be reimbursed for the costs he incurred when his compensation was terminated.  In this regard, neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief. See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ('[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief' (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  Thus, the appellant is hereby advised that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C.A. § 503. See 38 C.F.R. § 2.7 (2010); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Zimmick v. West, 11 Vet. App. 45, 50-51 (1998); Moffit, 10 Vet. App. at 225 (citing, inter alia, Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992) (holding that § 503 authorizes the Secretary of VA to grant relief that is equitable in nature as distinct from the Secretary of VA's authority, exercised through Board, to determine entitlement to benefits under law)); Erspamer v. Brown, 9 Vet. App. 507, 512 (1996) (holding that, because authority to grant equitable relief under section 503 is discretionary with Secretary, that authority does not provide an appropriate ground for the Court [or, by extension, the Board] to use as basis for a remand to a subordinate forum for its consideration).

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  In the present case, the Board does not have jurisdiction to address the relief sought by the Veteran.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ('[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief' (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)).

The Veteran is free to apply directly to the Office of the Secretary, VA, for the equitable relief he seeks.  In the instant case, however, the remedy for an appeal where there is no issue of law or fact for the Board to resolve is dismissal.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


